Exhibit 10.8


CF INDUSTRIES HOLDINGS, INC.
2014 EQUITY AND INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
Name of Grantee: <first_name> <last_name>
Maximum Payout of Performance Restricted Stock Units: [220% of Target]
Target Payout for Performance Restricted Stock Units: [Amount ]
Grant Date: <award_date>    
Vesting Date: The Performance Restricted Stock Units will vest on the third
anniversary of the Grant Date, subject to the attainment of the performance
goals set forth on Exhibit A hereto, but shall be subject to forfeiture or
accelerated vesting as described herein.
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms as defined in the CF Industries Holdings, Inc. 2014
Equity and Incentive Plan (the “Plan”). Please review this Award Agreement and
promptly accept the award online, in Schwab’s Equity Award Center, in order to
render the grant effective.
*        *        *        *        *
1.    You have been granted the Performance Restricted Stock Units shown above
pursuant to the Plan and subject to the terms and conditions of the Plan and
this Award Agreement. Each Performance Restricted Stock Unit represents the
right to receive a share of Stock upon the vesting of the Performance Restricted
Stock Unit.
2    From the Grant Date until the Vesting Date, you may not sell, assign,
transfer, donate, pledge or otherwise dispose of the Performance Restricted
Stock Units (except by will or the laws of descent and distribution).
3.    The Performance Restricted Stock Units shall vest on the Vesting Date,
subject to attainment of the performance goals set forth on Exhibit A hereto and
subject to earlier vesting upon a Change in Control or as otherwise provided
herein. Except as set forth in Section 5, shares of Stock shall be delivered
(provided, that such delivery is otherwise in accordance with federal and state
securities laws) with respect to the vested Performance Restricted Stock Units
as soon as practicable following the Vesting Date (or the date of your
Disability or death, as applicable), but in no event later than March 15 of the
calendar year following the calendar year in which the Vesting Date (or the date
of your Disability or death, as applicable) occurs.
4.    If your employment with the Company and its Subsidiaries shall terminate
for any reason other than due to your death, Disability or Special Retirement
(as defined below) prior to the Vesting Date, the Performance Restricted Stock
Units shall be forfeited. In the event of termination of your employment due to
your death or Disability, the Performance Restricted Stock Units shall vest as
of the date of any such termination, with the number of Restricted Stock Units
that become vested to be calculated based on the deemed attainment of the target
level of performance set forth on Exhibit A (without any modifications based on
the TSR Comparator Group), provided that the number of Performance Restricted
Stock Units that shall become vested on any such termination date shall be
pro-rated based the number of months you were employed prior to any such
termination date, determined by multiplying the number of Restricted Stock Units
that become vested based on the deemed attainment of the target level of
performance by a fraction, the numerator of which is the number of full months
between the Grant Date and the date of your termination due to death or
Disability and the denominator of which is 36, the number of months from the
Grant Date to the Vesting Date. You shall be entitled to a cash payment equal to
the Fair Market Value, determined as of the date of any such termination, of the
shares of Stock underlying any Restricted Stock Units that become so vested,
with such cash payment to be made within forty-five (45) days of any such
termination of employment. In the event of termination of your employment due to
Special Retirement, the Performance Restricted Stock Units shall remain eligible
to vest on the Vesting Date subject to attainment of the performance goals set
forth on Exhibit A hereto, provided that the number of Performance Restricted
Stock Units that shall become vested on the Vesting Date shall be pro-rated
based the number of months you were employed prior to the date of your
termination due to Special Retirement, determined by multiplying the number of
Restricted Stock Units that become vested based on the attainment of performance
goals set forth on Exhibit A by a fraction, the numerator of which is the number
of full months between the Grant Date and the date of your termination due to
Special Retirement and the denominator of which is 36, the number of months from
the Grant Date to the Vesting Date.





--------------------------------------------------------------------------------

Exhibit 10.8


For purposes of this Award Agreement, “Disability” shall have the meaning
ascribed to such term in your individual employment, severance or other
agreement with the Company or, if you are not party to such an agreement,
“Disability” shall mean your inability because of ill health, physical or mental
disability, to perform your duties for a period of 180 days in any twelve month
period. For purposes of this Award Agreement, “Special Retirement” shall mean
your termination of employment, other than for “Cause,” death or Disability,
following the attainment by you of at least age sixty with five (5) years of
continuous service with the Company as of the date of such termination of
employment, provided that, if you are, at the time of such termination of
employment, subject to the reporting requirements of Section 16 of the Exchange
Act, you have provided the Company with at least six months prior written notice
of your termination of employment and that notice has been accepted by the
Committee. For purposes of this Award Agreement, “Cause” shall have the meaning
ascribed to such term in any individual employment, severance or other agreement
with the Company to which you are a party or, if you are not party to such an
agreement, “Cause” shall mean (i) dishonesty in the performance of your duties,
(ii) your malfeasance or misconduct in connection with your duties, or (iii) any
act or omission which is injurious to the Company or its Subsidiaries or
affiliates, monetarily or otherwise, each as determined by the Committee in its
sole discretion.
For the avoidance of doubt and solely for purposes of this Award Agreement, if
you enter into an agreement with the Company to transition directly from an
employment relationship into a consulting relationship, you shall not, unless
otherwise determined by the Committee, be deemed to have terminated employment
upon such transition from an employment relationship into a consulting
relationship. In the event of such a transition, the Performance Restricted
Stock Units shall continue to be eligible to vest in accordance with its terms,
as if no termination had occurred, for so long as such consulting relationship
remains in effect. The continued existence of the consulting relationship shall
be determined by the Committee or its delegate and the continued vesting of the
Performance Restricted Stock Units shall not be construed for any other purpose
to mean you remain employed with the Company following such transition.
Neither the grant of the Performance Restricted Stock Units, this Award
Agreement nor any other action taken pursuant to this Award Agreement shall
constitute or be evidence of any agreement or understanding, express or implied,
that you have a right to continue to provide services as an officer, director,
employee or consultant of the Company for any period of time or at any specific
rate of compensation.
5.    In the event of a Change in Control, the Performance Restricted Stock
Units shall vest and be delivered (provided, that such delivery is otherwise in
accordance with federal and state securities laws) on the date of such Change in
Control, with the number of Performance Restricted Stock Units that become
vested to be calculated based on the greater of target and actual attainment of
the performance goals set forth on Exhibit A measured as of the date of such
Change in Control (with the three-year period for measurement of performance
goals shortened and ending on such date).


6.    Unless and until a certificate or certificates representing shares of
Stock shall have been issued by the Company as a result of the vesting of the
Performance Restricted Stock Units, you shall not have any of the rights or
privileges of a stockholder of the Company with respect to the shares of Stock
subject to the Performance Restricted Stock Units.


7.     The Performance Restricted Stock Units will carry dividend equivalent
rights related to any cash dividend paid by the Company while the Performance
Restricted Stock Units are outstanding. In the event the Company pays a cash
dividend on its outstanding shares of Stock following the grant of the
Performance Restricted Stock Units, your Performance Restricted Stock Units will
accrue dividend equivalents. Upon vesting of your Performance Restricted Stock
Units, you will be paid a cash equivalent of the dividends paid during the
performance and vesting periods based on the number of shares of Stock, if any,
delivered in the settlement of your Performance Restricted Stock Units.


8.    The Company or a Subsidiary shall withhold all applicable taxes or other
amounts required by law from all amounts paid or delivered in respect of the
Performance Restricted Stock Units. You may satisfy the withholding obligation
by paying the amount of any taxes in cash or shares may be withheld from the
shares of Stock otherwise deliverable to satisfy the obligation in full or in
part. If shares are withheld, such shares shall have a Fair Market Value equal
to (a) the minimum statutory amount required to be withheld or, if you so elect,
(b) such greater amount equal to the lesser of (1) the amount permitted to be
withheld based on the maximum statutory tax rate applicable to you in all
relevant jurisdictions or (2) the withholding amount determined on the basis of
your most recent U.S. Form W-4 (or other local country equivalent) provided to
the Company, in all cases reduced by the amount of any withholding obligation
you satisfy by cash payment to the Company. The number of shares used to satisfy
any withholding obligation shall be rounded up to the nearest whole number of
shares as necessary to avoid fractional shares, with any excess amount refunded
in cash to you.


9.    The intent of you and the Company is that payments and benefits under this
Agreement and the Award be exempt from, or comply with, Section 409A of the
Internal Revenue Code (the “Code”), and accordingly, to the maximum extent
permitted, this Agreement and the Award shall be interpreted and administered to
be in accordance therewith. Each payment





--------------------------------------------------------------------------------

Exhibit 10.8


under this Agreement and the Award shall be construed as a separate identified
payment for purposes of Section 409A of the Code, and any payments described in
this Agreement and the Award that are due within the “short term deferral
period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, (i)
you shall not be considered to have terminated employment for purposes of this
Award Agreement and no payments shall be due to you under this Award Agreement
that are payable upon your termination of employment until you would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code and (ii) amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Award
Agreement and the Award during the six-month period immediately following your
separation from service shall instead be paid on the first business day after
the date that is six months following your separation from service (or, if
earlier, your death).


10.    By accepting this Award Agreement you agree that, upon the request of the
Committee (which may choose, in its discretion, whether or not to invoke its
rights under this paragraph), you will immediately repay some or all of any
amounts paid to you under this Award Agreement.  You will be required to repay
amounts paid to you upon the request of the Committee if the performance levels
set forth in this Award Agreement are attained (or mistakenly thought to be
attained) due to (i) an error or misconduct by you or (ii) any event or
circumstance which results in a restatement of the financial statements of CF
Industries Holdings, Inc. which restatement occurs on or prior to April 1 of the
year following  the year in which you are paid any amounts under the Award
Agreement (without giving effect to any deferral of payment).  The maximum
amount of the repayment would be the difference between (i) the payment actually
paid to you under this Award Agreement and (ii) the payment that would have been
made to you under this Award Agreement absent such error or misconduct or after
giving effect to such restatement.  You also agree that, in the event that you
fail to make such reimbursement promptly, the Company may withhold from your
future compensation the amount which you failed to repay, in satisfaction of
such repayment obligation.  To the extent possible, the amount of your repayment
will be netted against any income earned by you in that year.  Any repayment
obligation will be communicated to you by the Committee and the right of the
Committee to demand repayment and your obligation to make such repayment are
each subject to compliance with law.
11.    The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of you and the Company with respect to the subject matter hereof, and
may not be modified except by means of a writing signed by you and the Company.
If there is a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan shall govern. This Award Agreement is governed by the internal substantive
laws, but not the choice of law rules, of the State of Delaware.
By your signature and the signature of the Company’s representative below, you
and the Company agree this Award is granted under and governed by the terms and
conditions of the Plan, the terms of which are incorporated herein, and this
Award Agreement. You have reviewed the Plan and this Award Agreement in their
entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understand all provisions of the Plan
and Award Agreement. You hereby agree to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan and Award Agreement. You further agree to notify the Company upon any
change in your residential address shown below.
GRANTEE
 
CF INDUSTRIES HOLDINGS, INC.
 
 
   
<first_name> <last_name>
 
By: Wendy S. Jablow
<address_1>
<city>, <state> <zip>
 
Title: Sr. Vice President, Human Resources

 







--------------------------------------------------------------------------------

Exhibit 10.8


Exhibit A
Performance Vesting Criteria
The number of Performance Restricted Stock Units (also referred to as “PSUs”)
that vest will be determined by a two-step process.


1.
The initial performance measurement shall be based on the Total Shareholder
Return (or “TSR”) with respect to a share of Stock as compared to the Total
Shareholder Return of the S&P 500, in each case over the three year period
commencing on January 1 of the year in which the Grant Date occurs (the
“Performance Period”). The companies constituting the Standard & Poor’s 500
Index (the “Index”) as of the beginning of the Performance Period will be
compared with the companies in the Index at the end of such Performance Period
and only those companies that are in the Index at both times will be included in
the S&P 500 for purposes of the comparison. The chart below shows the portion of
the total number of Performance Restricted Stock Units that will vest based on
the Total Shareholder Return measurement:

Level
Company TSR Relative to TSR of S&P 500
PSUs to vest (% of target payout for Award)
Threshold
25th Percentile
50%
Target
50th Percentile
100%
Maximum
75th Percentile or better
200%



No Performance Restricted Stock Units will be paid out in the event of
performance below the Threshold Level. Payouts with respect to performance in
between the performance levels set forth in the chart above shall be determined
by linear interpolation.


For purposes of the preceding calculation and the TSR Comparator Group
calculation below, Total Shareholder Return for the Company and each member of
the TSR Comparator Group identified below shall mean:


(stock price at the end of the Performance Period - stock price at the beginning
of the Performance Period) + Amount of Dividends Paid     
stock price at the beginning of the Performance Period
For purposes of the preceding calculation (i) the stock price shall be
calculated as the average closing stock price of the stock on its primary U.S.
stock exchange (or, if not traded on a U.S. exchange, its primary foreign
securities exchange, with respect to foreign members of the TSR Comparator
Group) for the thirty (30) trading days immediately preceding the applicable
date of determination and (ii) the “Amount of Dividends Paid” shall mean the sum
of all dividends paid during the Performance Period. Stock prices and dividends
paid denominated in non-U.S. dollars for any member of the TSR Comparator Group
shall be converted to U.S. dollars using the currency exchange rates in effect
on each relevant trading day and/or date of dividend payment, as applicable.
Such calculation shall also be adjusted as deemed appropriate by the Committee
to reflect any stock split, reverse stock split or other similar corporate
transaction.


2.
The number of Performance Restricted Stock Units which vest based on the initial
TSR calculation shall then be adjusted based upon the Company’s TSR, ranked
against the TSR achieved by the members of the TSR Comparator Group identified
below, in accordance with the following:



Company Ranking
Percentage Increase or Decrease to Number of PSUs
1st
+20%
2nd or 3rd
+10%
4th or 5th
No Modification
6th or 7th
-10%
8th
-20%



In the event that this adjustment results in a payment that would be less than
the Threshold vesting level in the initial calculation, no Performance
Restricted Stock Units shall vest. The final number of Performance Restricted
Stock Units to vest based on the adjusted calculation shall be rounded down to
the nearest whole share, and a cash payment shall be made in lieu of any
fractional shares, with any such cash payment to be made at such time that the
corresponding shares of Stock, if any,





--------------------------------------------------------------------------------

Exhibit 10.8


are delivered in settlement of your Performance Restricted Stock Units, with the
amount of such cash payment to be based on the Fair Market Value of the shares
underlying the Performance Restricted Stock Units on such date.


The TSR Comparator Group is Agrium Inc., CVR Partners, LP, Incitec Pivot Ltd.,
LSB Industries, Inc., The Mosaic Company, Potash Corporation of Saskatchewan
Inc., Yara International ASA, and CF Industries Holdings, Inc. If a company (or
substantially all of its assets) in the TSR Comparator Group is acquired or
undergoes a spin-off or similar corporate transaction, such company’s TSR will
be indexed to the rest of the companies in the TSR Comparator Group from the
effective date of any such transaction until the end of the three-year
performance period. If a company in the TSR Comparator Group files for
bankruptcy, such company will automatically move to the bottom of the TSR
Comparator Group.


Notwithstanding anything to the contrary herein, the initial performance
measurement described in Section 1 and the adjustment described in Section 2
shall each be subject to certification by the Committee.









